UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
In re: )
Johnny Darrell Lorick, ) CASE #: 19-00252-JJG-13

Debtor. )

FINAL APPLICATION BY DEBTOR FOR SURCHARGE OF PROCEEDS FROM
REAL ESTATE CLOSING, ALLOWANCE OF COMPENSATION FOR BROKER’S
COMMISSION, AND NOTICE OF OBJECTION DEADLINE

COMES NOW Debtor, through undersigned counsel, and states as follows:

1. Debtor's Petition under Chapter 13 was filed on January 15, 2019;

2. Debtor’s Chapter 13 Petition was filed to preserve Debtor’s residence as
an asset necessary for Debtor’s successful reorganization;

3. James Gilday — Keller Williams — Indianapolis/Carmel (“Broker”) is a
licensed realtor employed by the Estate under 11 U.S.C. § 327(a) to sell Debtor's
residence, commonly referred to as 6445 Harrison Ridge Boulevard, Indianapolis, IN
46236;

4. Broker was employed and appointed as broker for the Debtor's Estate,
pursuant to an order entered in these proceedings on December 17, 2020 [Doc. 75];

5. Pursuant to the Report of Sale filed in these proceedings on January 12,
2021 [Doc. 77], Debtor's residence was sold on January 6, 2021 for $445,000.00;

6. An Order Granting Motion to Sell Property Free and Clear of Liens was
entered in these proceedings on December 23, 2020 [Doc. 76] which stated that the

7.0% commission ($31,150.00) from the sale of real estate would be held in escrow

pending an Order Granting Fee Application;
7. Broker has not received any previous allowance for services herein on
behalf of the Debtor's Estate;

8. Pursuant to 11 U.S.C. § 330, a professional person employed under 11
U.S.C. §327 may be awarded by the Court reasonable compensation for actual,
necessary services rendered on behalf of the Chapter 13 Estate;

9. Debtor, by undersigned counsel, hereby asks this Court to Approve the
Application for Compensation for the Broker, James Gilday — Keller Williams —

Indianapolis/Carmel.

Date: 1/13/2021

NOTICE: Your rights may be affected. You should read these papers carefully
and discuss them with your attorney, if you have one in this bankruptcy case. If
you do not have an attorney, you may wish to consult one. —

If you do not want the court to enter an order granting the application for
compensation, or if you want the court to consider your views on the motion, then on or
before February 3, 2021, (21 days from the date of service), you or your attorney must
file with the court a written objection explaining your position.

Those not permitted to file electronically must deliver any objection by U.S. mail,
courier, overnight/express mail, or in person at: .

 

 

Clerk, U.S. Bankruptcy Court
116 U.S. Courthouse
46 E. Ohio Street
Indianapolis, IN 46204

 

If you mail your objection to the court, you must mail it early enough so the court will
receive it on or before the deadline stated above.

 
You must also send a copy to:

 

 

Attorney for Debtor
Mike Norris & Associates, P.C.
3802 W. 96" Street, #110
Indianapolis, IN 46268

Chapter 13 Trustee
Ann M. DeLaney
PO Box 441285
Indianapolis, IN 46244-1285

 

WHEREFORE, Debtor, through undersigned counsel, prays for an allowance to
be made to Broker in the sum of $31,150.00 as compensation for professional services
rendered on behalf of the Debtor's Estate in these proceedings. Debtor asks that this
Court would enter an order allowing Meridian Title Corporation to compensate Broker
out of funds currently being held in escrow.

Respectfully Submitted,

[Le
Michael J. Norris (# 15341-49)
Mike Norris & Associates, P.C.
Attorney for the Debtor
3802 W 96" Street, #110
Indianapolis, IN 46268
Phone: (317) 266-8888
Fax: (317) 266-3401
E-mail: mike@mikenorrislaw.com

STATE OF INDIANA )
) SS:
COUNTY OF MARION _ )

|, Michael J. Norris, counsel for the Debtor, do hereby make solemn oath that the
statements contained herein are true to the best of my knowledge, information, and

belief. :
} Z
HUN

Michael J. Norris (# 15341-49)
Mike Norris & Associates, P.C.

 

 
CERTIFICATE OF SERVICE

| hereby certify that on 1/13/2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court's Electronic
Case Filing System. Parties may access this filing through the Court’s system:

AnnM. DeLaney ECFdelaney@trustee13.com, ecfdelaney@gmail.com

Steven C. Earnhart earnhart@indiana-attorneys.com, meloche@indiana-attorneys.com

Steven Henry Patterson inbk@rslegal.com, rsbkecfbackup@gmail.com; reisenfeld@ecf.inforuptcy.com
Martha Rose Spaner inbk@rslegal.com, rsbkecfbackup@gmail.com; reisenfeld@ecf.inforuptcy.com
U.S. Trustee  ustpregion10.in.ecf@usdoj.gov.

| further certify that on 1/13/2021, a copy of the foregoing was mailed by first-
class U.S. Mail, postage prepaid, and properly addressed to the following:

Debtor, Johnny Lorick, 2739 Hillside Ave., indianapolis, IN 46218;

Broker, James Gilday — Keller Williams — Indianapolis/Carmel, 11550 N Meridian
Street, Suite 450, Carmel, IN 46032.

Escrow Agent, Meridian Title Corporation, Attn: Becky Patton, 1120 W. Oak
Street, Suite 250, Zionsville, IN 46077.

CREDITORS THAT FILED A PROOF OF CLAIM:
See Mailing Matrix, attached hereto as Exhibit “A.”

| further certify that 1/13/2021, a copy of the foregoing was mailed by CERTIFIED
U.S. Mail, postage prepaid, and properly addressed to the following:

SENT VIA CERTIFIED MAIL TO PRESIDENT / HIGHEST OFFICER:

N/A

Dated: 1/13/2021

Yi

Michael J. Norris # 15341-49)
Mike Norris & Associates, P.C.

 
Case 19-00252-JJG-13

Doc 79 Filed 01/13/21

 

(p) INDIANA DEPARTMENT OF REVENUE
ATTN BANKRUPICY

100 N SENATE AVE

INDIANAPOLIS IN 46204-2253

IWiV Funding LEC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Colonial Savings
PO Box 2988
Fort Worth, TX 76113-2998

Indiana Nephrology & Internal Medicina
9011 N Meridian Straet

Suite 225

Indianapolis, IR 46260-5365

Navient Solutions, LLC on behalf of
Ascendium Education Solutions, Inc.
PO BOX 8961

Madison, WI 53708-8961

St. Vincent Rospital

by American InfoSource as agent
PO Box 248838

Oklahoma City, OX 73124-8838

EOD 01/13/21 10:07:50 __ Pa 5.of 5

a Re a eg,

XYiBir A

 

Internal Revenue Service
Attn: Bankruptcy Department
PO Box 7346

Philadelphia, PA 19101-7346

ODR Bkcy
955 Center St NE
Salem, OR 97301-2555
